Name: Commission Regulation (EC) NoÃ 228/2006 of 9 February 2006 amending Regulation (EC) NoÃ 2257/94 laying down quality standards for bananas
 Type: Regulation
 Subject Matter: European Union law;  marketing;  plant product
 Date Published: nan

 10.2.2006 EN Official Journal of the European Union L 39/7 COMMISSION REGULATION (EC) No 228/2006 of 9 February 2006 amending Regulation (EC) No 2257/94 laying down quality standards for bananas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 2257/94 (2) lays down detailed rules for applying Regulation (EC) No 404/93 as regards the quality standards for bananas. (2) Recent research on banana varieties has led to the development of several hybrids. This is the case of the variety Flhorban 920, a triploide hybrid, Musa balbisiana X Musa acuminata, which belongs to the group AAA. This variety was granted Community protection by Decision No 13757 of the Community Plant Variety Office of 19 July 2004. Hybrids should therefore be covered by Regulation (EC) No 2257/94. (3) Due to the specific climatic conditions of those regions, Regulation (EC) No 2257/94 allows bananas produced in Madeira, the Azores, the Algarve, Crete and Laconia to be marketed in the Community when classified in Class II even if they do not fulfil the requirement of attaining at least 14 cm in length. It is appropriate to provide for the same derogation for bananas produced in Cyprus, where the climatic conditions are similar. (4) In view of the demands of the Community market and taking into account the Codex Alimentarius Standard for bananas (Codex Stan 205-1997), provision should be made in order to allow the commercialisation of bananas presented as single fingers. (5) Regulation (EC) No 2257/94 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2257/94 is amended as follows: 1. Annex I is amended as follows: (a) Point I is replaced by the following: I. DEFINITION OF PRODUCE This standard applies to bananas of the varieties (cultivars) of Musa (AAA) spp., Cavendish and Gros Michel subgroups, as well as hybrids, referred to in Annex II, for supply fresh to the consumer after preparation and packaging. Plantains, bananas intended for industrial processing and fig bananas are not covered. (b) In point III the fourth paragraph is replaced by the following: As an exception to the third paragraph, bananas produced in Madeira, the Azores, the Algarve, Crete, Lakonia and Cyprus which are less than 14 cm in length may be marketed in the Community but must be classified in Class II. (c) In point V, point C, the first paragraph is replaced by the following: The bananas must be presented in hands or clusters (parts of hands) of at least four fingers. Bananas may also be presented as single fingers. 2. In Annex II, Group AAA, the following row is inserted after the sub-group Gros Michel: Group Sub-group Main cultivars (non-exhaustive list) Hybrids Flhorban 920 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 245, 20.9.1994, p. 6. Regulation as last amended by Regulation (EC) No 386/97 (OJ L 60, 1.3.1997, p. 53).